        Case: 4:19-cv-00420-BYP Doc #: 1 Filed: 02/26/19 1 of 6. PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION
INTERNATIONAL UNION, UNITED                        )       CASE NO.
AUTOMOBILE, AEROSPACE AND                          )
AGRICULTURAL IMPLEMENT WORKERS                     )       JUDGE
OF AMERICA (UAW),                                  )
                                                   )
              Plaintiff,                           )
                                                   )
       v.                                          )
                                                   )
GENERAL MOTORS LLC,                                )
                                                   )
              Defendant.                           )

                                        COMPLAINT

                                     NATURE OF CASE

       1.     This is an action brought under §301 of the Labor Management Relations Act

(“LMRA”), 29 U.S.C. §185, for breach of a labor contract to which the Plaintiff, International

Union, United Automobile, Aerospace and Agricultural Implement Workers of America (the

“UAW”) and the Defendant, General Motors LLC (the “Company”) are parties. The UAW brings

this §301 action to remedy the Company’s failure to comply with the parties’ Plant Closing and

Sale Moratorium letter agreement which prohibits the Company from closing or idling any plant

during the term of the Collective Bargaining Agreement. Notwithstanding its obligations under

that letter agreement, the Company has decided that the following plants will be “unallocated” -

which is a synonym for “closed” or “idled” - during the term of the Collective Bargaining

Agreement: Lordstown Assembly in Lordstown, Ohio; Baltimore Operations in White Marsh,

Maryland; and Warren Transmission Operations in Warren, Michigan.
        Case: 4:19-cv-00420-BYP Doc #: 1 Filed: 02/26/19 2 of 6. PageID #: 2



                                 JURISDICTION AND VENUE

        2.      This Court has jurisdiction over this lawsuit pursuant to 29 U.S.C. §185 and 28

U.S.C. §1331.

        3.      Venue lies in this District pursuant to 29 U.S.C. §185 and 28 U.S.C. §1391(b).

                                                PARTIES

         4.     Plaintiff is a labor organization representing employees of an employer in an

industry affecting commerce under 29 U.S.C. §185.

         5.     The offices of the UAW are at 8000 East Jefferson Ave., Detroit, Michigan 48214.

         6.     The Defendant Company is a Delaware Corporation that employs various

individuals represented by Plaintiff for the purpose of collective bargaining.

         7.     The Company is an employer in an industry affecting commerce under 29 U.S.C.

§185.

         8.     The Company’s principal offices are located at 300 Renaissance Center, Detroit,

Michigan 48265, and it also has extensive operations within this District. The Company owns and

operates the Lordstown Assembly plant in Lordstown, Ohio, Trumbull County.

                                              FACTS

         9.     The UAW and the Company are parties to a National Collective Bargaining

Agreement (the “Agreement”).

         10.    The duration of the Agreement between the UAW and the Company is from

October 25, 2015 until 11:59 p.m. (eastern time), September 14, 2019. A true and correct copy of

the Agreement is attached as Exhibit A and is incorporated herein by reference.




                                                 2
          Case: 4:19-cv-00420-BYP Doc #: 1 Filed: 02/26/19 3 of 6. PageID #: 3



                                   Plant Closing and Sale Moratorium – Doc. No. 13

          11.      The UAW and the Company are parties to a letter agreement entitled Doc. No. 13,

Plant Closing and Sale Moratorium that is attached to the Agreement. See Exhibit A, p. 356.

         12.       Doc. No. 13 reads, in its entirety, as follows:
               Doc. No. 13
               PLANT CLOSING AND SALE MORATORIUM



                                              GENERAL MOTORS LLC
                                                        October 25, 2015

Mrs. Cynthia Estrada
Vice President and Director
General Motors Department
International Union, UAW
8000 East Jefferson Avenue
Detroit, Michigan 48214

Dear Mrs. Estrada:
Subject: Plant Closing Moratorium
As a result of your deep concern about job security in our negotiations and the many discussions which took place
over it, this will confirm that during the term of the new Collective Bargaining Agreement, the Company will not
close, idle, nor partially or wholly sell, spin-off, split-off, consolidate or otherwise dispose of in any form, any
plant, asset, or business unit of any type, beyond those which have already been identified, constituting a
bargaining unit under the Agreement.
In making this commitment, it is understood that conditions may arise that are beyond the control of the
Company, (i.e. market related volume decline, act of God), and could make compliance with this commitment
impossible. Should such conditions occur, the Company will review both the conditions and their impact on a
particular location with the Union.

Should it be necessary to close or idle a plant constituting a bargaining unit consistent with our past practice, the
Company will attempt to redeploy employees to other locations and, if necessary, utilize Attachment A of Appendix
K of the GM-UAW National Agreement or other incentivized attrition programs as agreed to by the National
Parties.
                                                         Very truly yours,

                                                       Catherine L. Clegg
                                                       Vice President
                                                       North American Manufacturing
                                                       and Labor Relations


         13.       Notwithstanding its promise in Doc. No. 13 not to close or idle a plant during the

term of the Agreement, the Company announced on November 26, 2018 that it decided to

“unallocate” the following plants:                 Lordstown Assembly in Lordstown, Ohio; Baltimore


                                                          3
        Case: 4:19-cv-00420-BYP Doc #: 1 Filed: 02/26/19 4 of 6. PageID #: 4



Operations in White Marsh, Maryland; and Warren Transmission Operations in Warren, Michigan

(“the plants”).

       14.        There is no material difference between unallocating a plant and idling or closing

a plant for purposes of the Company’s obligation under Doc. No. 13.

       15.        Characterizing the plants as “unallocated” – rather than closed or idled – does not

relieve the Company of its obligation to comply with Doc. No. 13.

       16.        The Company has informed the UAW that it will end production at Lordstown

Assembly, prior to the expiration of the Agreement, on March 8, 2019.

       17.        The Company has informed the UAW that it will end production at Baltimore

Operations, prior to the expiration of the Agreement, on May 3, 2019.

       18.        The Company has informed the UAW that it will end production at Warren

Transmission Operations, prior to the expiration of the Agreement, on August 1, 2019.

       19.        The Company’s unilateral decision to end production and idle/close the plants was

not made because of “conditions that are beyond the control of the Company (i.e., market related

volume decline, act of God)” that “make compliance [with Doc. No. 13] impossible.”

                                          CLAIM FOR RELIEF

                                 (Breach of Contract, under 29 U.S.C. §185)

       20.        The allegations in Paragraphs 1-19 above are re-alleged and incorporated herein

by reference.

       21.        Doc. No. 13 is a “contract [] between an employer and a labor organization

representing employees in an industry affecting commerce” within the meaning of LMRA §301,

29 U.S.C. §185.




                                                  4
          Case: 4:19-cv-00420-BYP Doc #: 1 Filed: 02/26/19 5 of 6. PageID #: 5



          22.    The Company violated Doc. No. 13 by deciding to “unallocate” (i.e., idle/close)

Lordstown Assembly, Baltimore Operations, and Warren Transmission Operations during the term

of the Agreement.

                                     PRAYER FOR RELIEF

          WHEREFORE, the UAW respectfully requests that this Court:

A.        Find and declare that the Company is in breach of its contractual obligations under Doc.

No. 13.

B.        Order the Company to:

          1.      Rescind its decision to close Lordstown Assembly, Baltimore Operations, and

          Warren Transmission Operations; and

          2.     Take no further steps to close these plants during the term of the Agreement.

C.        Award damages to make affected employees whole for all losses resulting from the

Company’s breach of contract, including, but not limited to, back wages and benefits.

D.        Order such other further relief as the Court may deem appropriate.

                                               Respectfully submitted,

                                               /s/ JOYCE GOLDSTEIN
                                               Joyce Goldstein (OH #0029467)
                                               jgoldstein@ggcounsel.com
                                               Richard L. Stoper, Jr. (OH #0015208)
                                               rstoper@ggcounsel.com
                                               GOLDSTEIN GRAGEL LLC
                                               1111 Superior Avenue East, Suite 620
                                               Cleveland, OH 44114
                                               Phone: (216) 771-6633
                                               Fax: (216) 771-7559




                                                  5
       Case: 4:19-cv-00420-BYP Doc #: 1 Filed: 02/26/19 6 of 6. PageID #: 6



                                     /s/ JEFFREY D. SODKO
                                     Jeffrey D. Sodko (P65076)
                                     jsodko@uaw.net
                                     William J. Karges (P57360)
                                     wkarges@uaw.net
                                     UAW LEGAL DEPARTMENT
                                     8000 E. Jefferson Avenue
                                     Detroit, MI 48214
                                     (313) 926-5216

                                     Attorneys for Plaintiff UAW

Date: February 26, 2019




                                        6
